DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of the new ground of rejection. 
Claim 10 does not appear to reflect the amendment “external to the memory system” although the remarks address claim 10 as though amended. Since the remarks address claim 10 as though amended, the Examiner will treat claim 10 similar to amended claims 1 and 6.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1 and 6 recite, inter alias, the pinned data is data which is determined by a host device external to the memory system to be maintained in the buffer region irrespective of the flush operation.” These limitations are not supported by the original disclosure although the specification provides for “control general operations of the nonvolatile memory device based on control signals provided from the external device (¶0111)” which is quite different from the amended claim feature. Thus, the claims recite new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan et al. (US 20180373428 A1) and Hong (2020/0356273).
Regarding claim 1, Kan discloses a memory system comprising: a storage medium including a buffer region and a main region [¶0011: solid state non-volatile media buffer section]; and a controller configured to, when performing a flush operation, move normal data from the buffer region to the main region and maintain pinned data in the buffer region [¶0011: choosing the victim data for eviction from the buffer section to the mail memory section while leaving other data in the buffer section], wherein the pinned data is data which is determined by a host device to be maintained in the buffer region irrespective of the flush
Operation [¶0011: data input to a memory device from a host, a memory controller of the memory device determines whether to trigger data eviction from the buffer section and select some data for eviction while leaving other data in the buffer section].
 	Kan does not explicitly disclose a host external to the memory system.
	Hong, however, discloses a host external to the memory system [Claim 1].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have a host device external to the memory system so that program operations of storing the flush data in the plurality of memory devices are performed depending on the write sequence (Par. 0006).

 	Regarding claim 2, Kan discloses the memory system according to claim 1, wherein, when a write command received from the host device includes a pinned hint, the controller stores data corresponding to the write command as the pinned data in the buffer region [¶0011: when there is an incoming LBA data (pinned hint) write from a host, a controller monitor and keep track of LBA data frequency of data residing in the buffer section].

 	Regarding claim 3, Kan discloses the memory system according to claim 1, wherein,
depending on whether data received through a write command from the host device is pinned data or normal data, the controller determines a location to store the data in the buffer region [¶0011: when there is an incoming LBA data (pinned hint) write from a host, a controller monitor and keep track of LBA data frequency of data residing in the buffer section and the controller determines what data to leave residing in the buffer section].

 	Regarding claim 4, Kan discloses the memory system according to claim 1, wherein, when receiving a set command for the pinned data from the host device, the controller deletes the pinned data from the buffer region [FIG. 8, 9: following incoming IO data blocks are erased from buffer section and create and create space for new LBA data].

 	Regarding claim 5, Kan discloses the memory system according to claim 1, wherein, by a provisioning operation of the host device, the controller sets the buffer region to support a pinned function [¶0011: data input to a memory device from a host, a memory controller of the memory device determines whether to trigger data eviction from the buffer section and select some data for eviction while leaving other data in the buffer section wherein a pinned function leave certain data in the buffer section and not evict them].

 	Regarding claim 6, Kan discloses a method for operating a memory system, comprising: indicating data designated by a host device, as pinned data [¶0011: when there is an incoming LBA data (pinned hint) write from a host, a controller monitor and keep track of LBA data frequency of data residing in the buffer section and the controller determines what data to leave residing in the buffer section]; and moving normal data from a buffer region to a main region and maintaining the pinned data in the buffer region, when a flush operation is performed [¶0011: choosing the victim data for eviction from the buffer section to the mail memory section while leaving other data in the buffer section].
 	Kan does not explicitly disclose a host external to the memory system.
	Hong, however, discloses a host external to the memory system [Claim 1].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have a host device external to the memory system so that program operations of storing the flush data in the plurality of memory devices are performed depending on the write sequence (Par. 0006).

 	Regarding claim 7, Kan discloses the method according to claim 6, further comprising: deleting the pinned data from the buffer region when a set command for the pinned data is received from the host device [FIG. 8, 9: following incoming IO data blocks are erased from buffer section and create and create space for new LBA data].

 	Regarding claim 8, Kan discloses the method according to claim 6, further comprising: 
setting by a provisioning operation of the host device, the buffer region to support a pinned function [¶0011: data input to a memory device from a host, a memory controller of the memory device determines whether to trigger data eviction from the buffer section and select some data for eviction while leaving other data in the buffer section wherein a pinned function leave certain data in the buffer section and not evict them].

 	Regarding claim 9, Kan discloses the method according to claim 6, wherein the indicating the data as the pinned data comprises: indicating the data as the pinned data while storing the data in the buffer region, when a write command for the data includes a pinned
Hint [¶0011: when there is an incoming LBA data (pinned hint) write from a host, a controller monitor and keep track of LBA data frequency of data residing in the buffer section].

 	Regarding claim 10, Kan discloses a computing system comprising: a memory system including a storage medium having a buffer region and a main region, and a controller [¶0030: controller, buffer section, main memory section]; and a host device configured to designate as pinned data, data to be maintained in the buffer region irrespective of a flush operation, among
data to be stored in the storage medium [¶0011: data input to a memory device from a host, a memory controller of the memory device determines whether to trigger data eviction from the buffer section and select some data for eviction while leaving other data in the buffer section], 
wherein, when performing the flush operation, the controller moves normal data except the pinned data among data stored in the buffer region, to the main region [¶0011: choosing the victim data for eviction from the buffer section to the main memory section while leaving other data in the buffer section].
 	Kan does not explicitly disclose a host external to the memory system.
	Hong, however, discloses a host external to the memory system [Claim 1].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have a host device external to the memory system so that program operations of storing the flush data in the plurality of memory devices are performed depending on the write sequence (Par. 0006).

 	Regarding claim 11, Kan discloses the computing system according to claim 10, wherein the host device designates data to be frequently accessed, as the pinned
Data [¶0008: prevent eviction of high frequency LBA data].

 	Regarding claim 12, Kan discloses the computing system according to claim 10, wherein, when transmitting, to the controller, a write command for the data to be stored in the storage medium, the host device adds to the write command, a pinned hint indicating that the data is designated as the pinned data [¶0011: when there is an incoming LBA data (pinned hint) write from a host, a controller monitor and keep track of LBA data frequency of data residing in the buffer section], and wherein the controller stores the data as the pinned data in the
buffer region, by checking the pinned hint in the write command [¶0011: select data from the frequency LBA data for eviction while leaving other LBA data residing in the buffer section].

 	Regarding claim 13, Kan discloses the computing system according to claim 10, wherein, when deleting a file corresponding to the pinned data, the host device
transmits a set command for the pinned data to the controller [FIG. 8, 9: following incoming IO data blocks are erased from buffer section and create and create space for new LBA data].

 	Regarding claim 14, Kan discloses the computing system according to claim 13, wherein, when receiving the set command from the host device, the controller changes the pinned data into invalid data and deletes the pinned data from the buffer region [¶0010, 0041: all data blocks that contain invalid data are erased from the buffer region].

 	Regarding claim 15, Khan discloses the computing system according to claim 10, wherein the host device sets through a provisioning operation, the buffer region to support a pinned function [¶0011: data input to a memory device from a host, a memory controller of the memory device determines whether to trigger data eviction from the buffer section and select some data for eviction while leaving other data in the buffer section wherein a pinned function leave certain data in the buffer section and not evict them].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (2017/0123946) discloses a data storage device with a memory controller, a buffer region, eviction region, and data region where the host can read data from a media region. Nemoto, also discloses a host external to the memory system [¶0021].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   October 8, 2022                                           By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246